Citation Nr: 0933530	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an increased rating for bilateral hearing 
loss disability, rated 70 percent disabling prior to February 
7, 2008, and 80 percent on February 7, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and C. H. 
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 
to February 1946.  He earned the Purple Heart Medal and 
Combat Infantryman Badge.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that in pertinent part denied service connection for 
right knee replacement and granted an increased, 70 percent, 
rating for bilateral hearing loss disability.  

In a March 2008 rating decision, the RO granted an 80 percent 
rating for bilateral hearing loss disability effective from 
February 7, 2008.  The Board will consider a higher rating 
for any portion of the appeal period.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (the claimant is presumed to seek the 
maximum benefit allowed by law and such a claim remains in 
controversy where less than the maximum schedular benefit is 
awarded). 

In June 2009, the Veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.  At the hearing, the Veteran submitted a 
recent VA audiology report not considered by the most recent 
supplemental statement of the case (SSOC).  He waived his 
right to initial RO consideration of this evidence.  Thus, a 
remand will not be necessary for this procedural safeguard.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  .

Service connection for the right knee and the issue of 
extraschedular rating considerations for the hearing loss 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the appeal period, bilateral hearing loss 
disability has been more nearly approximated by no worse than 
Level XI right ear hearing loss and no worse than Level IX 
left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an 80 percent schedular rating for 
bilateral hearing loss disability are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for a schedular rating greater than 80 
percent for bilateral hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, initial notice was provided in March 
2006, prior to the initial unfavorable decision.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the March 2006 notice letter provided the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  In May 2008, the RO notified the 
claimant of these considerations.  Moreover, the RO issued 
SSOCs in June and September 2008.  For these reasons, it is 
not unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.  In addition, the claimant has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
claimant has not established prejudicial error in the timing 
of this notice.  See Shinseki v. Sanders /Simmons, 129 S. Ct. 
1696 (2009), (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and other pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports and examination 
results.  The claimant was provided an opportunity to set 
forth his contentions during a hearing before the undersigned 
Veterans Law Judge.  The claimant was afforded VA medical and 
audiology examinations at various times.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of a 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment 
accurately.  Methods are standardized so that the performance 
of each person can be compared to a standard of normal 
hearing and ratings are assigned based on that standard.  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The certified audiometry 
test results do not end the inquiry, however, because since 
the Lendenmann decision, the Court has issued additional 
guidance.  

With respect to assigning disability ratings based on 
audiometry results, the Court has held that audiologists must 
describe the effects on occupational functioning and daily 
activities so that VA can determine whether an extraschedular 
rating should be considered.  The Court pointed out, "Unlike 
the rating schedule for hearing loss, § 3.321 (b) [the 
extraschedular provision] does not rely exclusively on 
objective test results to determine if referral is 
warranted."  Martinak v. Nicholson, 21 Vet. App. 447, 
(2007).  Thus, the issue of an extraschedular rating must be 
considered in connection with a claim for an increased rating 
for a hearing loss disability.

When entitlement to extraschedular consideration arises in 
connection with an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating.  See VAOPGCPREC 6-96.  The Board 
may therefore proceed with a decision.  

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (2008).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2008).  In 
the present case, at any time during the appeal period, use 
of Table VIa does not result in a higher numeral. 

In November 2005, the Veteran requested an evaluation for 
service-connected bilateral hearing loss.  During an April 
2006 VA audiometry test, he reported worsening hearing.  
During that test, pure tone thresholds, in decibels, were as 
follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
95
115
110
120
120
LEFT
55
70
95
95
100

Average pure tone thresholds were 116, right ear, and 90, 
left ear.  Speech audiometry revealed speech recognition 
ability of 34 percent in the right ear and 66 percent in the 
left ear.  Applying these values to 38 C.F.R. § 4.85, Table 
VI, the right ear is Level XI and the left ear is Level VIII.  
Using the "better ear-poorer ear" chart set forth at 
38 C.F.R. § 4.85, Table VII, yields a 70 percent rating. 

In June 2006, the RO assigned a 70 percent rating based on 
the April 2006 audiometry data.  

In January 2008, the Veteran testified before an RO hearing 
officer that background noise quickly drowned out those who 
he is listening to.  He testified that without hearing 
amplification, he was essentially deaf in both ears and that 
the only previous audiometry, done in 2006, did not reflect 
the actual severity of his hearing loss disability.  
Following the hearing, VA scheduled another audiometry 
examination.  

Upon VA audiological evaluation in February 2008, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
100
115
110
NR
NR
LEFT
55
70
100
95
100

Average pure tone thresholds were 113, right ear, and 92, 
left ear.  Speech audiometry revealed speech recognition 
ability of CNT (could not test) in the right ear and 45 
percent in the left ear.  Applying these values to 38 C.F.R. 
§ 4.85, Table VI, the right ear remains Level XI, but the 
left ear is Level IX.  Using the "better ear-poorer ear" 
chart set forth at Table VII, yields an 80 percent rating. 

In a March 2008 rating decision, the RO granted an 80 percent 
rating effective from February 7, 2008, for bilateral hearing 
loss disability.  The rating decision reflects that the 
combined schedular service-connected disability rating is 80 
percent prior to February 7, 2008, and 90 percent on February 
7, 2008. 

Upon VA authorized audiological evaluation in April 2009, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
100
110
110
NR
       
NR
     LEFT
55
70
100
100
95

Average pure tone thresholds were 110, right ear, and 92, 
left ear.  Speech audiometry, if accomplished, was not 
reported.  Applying these values to Table VIA, the right ear 
is Level XI and the left ear is Level IX.  Using the "better 
ear-poorer ear" chart set forth at Table VII, yields an 80 
percent rating. 

Upon VA authorized audiological evaluation in June 2009, pure 
tone thresholds, in decibels, were as follows (ANSI):






HERTZ



500
1000
2000
3000
4000
RIGHT
100
110
110
NR
NR
LEFT
60
70
100
100
100

Average pure tone thresholds were 110, right ear, and 93, 
left ear.  Speech audiometry revealed speech recognition 
ability of 28 percent in the right ear and 54 percent in the 
left ear.  Applying these values to 38 C.F.R. § 4.85, Table 
VI, the right ear is Level XI and the left ear is back down 
to Level VIII.  Applying these levels to the "better ear-
poorer ear" chart set forth at Table VII yields a 70 percent 
rating. 

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he has great difficulty hearing 
conversation.   

Although the RO has assigned a staged rating in this case, 
the requirements for a staged rating, as set forth by the 
Court in Hart, supra, are not met.  This is because the 
evidence does not demonstrate a distinct time period in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings.  While February 
2008-dated audiometry test results are slightly worse than 
the April 2006 results and do approximate the criteria for an 
80 percent rating, there is no evidence in the claims files 
of a distinct date when the hearing loss first increased in 
severity to the 80 percent level.  No physician has opined 
that the Veteran's hearing loss disability did not increase 
until February 7, 2008, the date of the examination and of 
the RO's assignment of an 80 percent rating.  Indeed, the 
February 2008 examination was scheduled in response to the 
Veteran's January 2008 testimony concerning the severity of 
his hearing loss disability.  The Board does not possess the 
required medical expertise to conclude that the hearing loss 
disability increased in severity no earlier than February 7, 
2008.  The Court, in Hart, clearly required that the evidence 
contain a distinct time period in which the disability met 
the criteria of a different rating level.  

In the absence of a definite date of increased severity of 
the hearing loss disability, the Board will follow the 
instruction set forth at § 4.2 and will reconcile the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present, 
even though doing this might prove difficult.  38 C.F.R. 
§ 4.2; see also Bierman v. Brown, 6 Vet. App. 125, 132 (1994) 
(potential difficulty in evaluating appellant's disability 
cannot properly be the basis for depriving appellant of a 
proper disability rating).

Reconciling the VA audiometry reports into a consistent 
picture, the evidence favors an 80 percent schedular rating 
for the entire appeal period.  The bilateral hearing loss 
manifestations do not, however, more nearly approximate the 
criteria for a 90 percent schedular rating at any time during 
the appeal period.  This is because the requisite hearing 
loss levels that were obtained from audiometry testing and 
38 C.F.R. § 4.85, Table VI, and then applied to Table VII for 
a rating of 90 percent or more, have not been shown. 

Because the preponderance of the evidence is against the 
claim for a schedular rating higher than 80 percent for 
bilateral hearing loss disability, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim for a schedular rating greater than 80 percent for 
bilateral hearing loss disability must be denied.  However, 
an 80 percent schedular rating must be granted for the entire 
appeal period.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, the Veteran previously pursued a total 
disability rating for compensation purposes based on 
individual unemployability, including extraschedular 
consideration, but that claim was denied in May 2004 and the 
Veteran failed to appeal.  Nevertheless, a new appeal period 
has begun and the Court has held that the Board must consider 
an extraschedular rating where there is a claim for an 
increased rating for a hearing loss disability.  Martinak, 
supra.  In the REMAND portion of this decision, the issue of 
an extraschedular rating for bilateral hearing loss 
disability is addressed.  


ORDER

For the entire appeal period, an 80 percent schedular rating 
for bilateral hearing loss disability is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 

For the entire appeal period, a schedular rating greater than 
80 percent for bilateral hearing loss disability is denied. 


REMAND

Right Knee 

The Veteran, a combat Veteran, alleges a right knee injury 
while disembarking a cargo ship in near total darkness and 
under threatening enemy sniper fire.  Thus, this is a 
potential combat injury claim.  The Veteran has not been 
examined to determine the etiology of his prior right knee 
joint pathology that led to a total knee replacement in 
August 2004.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Hearing Loss Disability 

The Court has held that audiologists must describe the 
effects of the hearing loss disability on occupational 
functioning and daily activities so that VA can determine 
whether an extraschedular rating should be considered.  The 
Court pointed out, "Unlike the rating schedule for hearing 
loss, § 3.321 (b) [the extraschedular provision] does not 
rely exclusively on objective test results to determine if 
referral is warranted."  Martinak, supra.  

In Martinak, 21 Vet. App. at 455, the Court further stressed 
that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in the final report.  In the present case, VA 
examiners have not specifically addressed the functional 
effects caused by the Veteran's bilateral hearing loss 
disability.  Thus, the February 2008 VA audiometry final 
report must be returned to the audiologist for a description 
of the effects of the hearing loss disability on occupational 
functioning and daily activities.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of any right knee trauma from the 
Veteran and answer the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the right knee pathology that led to 
total knee replacement in August 
2004 had its onset in service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.

2.  The AOJ should arrange for the 
February 2008 examining audiologist to 
review the pertinent evidence in the 
claims file and then describe the effects 
of the Veteran's bilateral hearing loss 
disability on occupational functioning 
and daily activities.  The Veteran may be 
re-examined if necessary.  If the 
requested audiologist is not available, a 
qualified substitute may be used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If there is evidence that the 
Veteran's hearing loss disability has had 
a negative impact on his occupational 
functioning and daily activities, the AOJ 
should submit the claim for an 
extraschedular rating for bilateral 
hearing loss disability to the Director, 
Compensation and Pension Service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b) 
(2008) and § 3.321 (b) (2008).  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


